PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer. Claimant seeks $100.00 for gummed labels furnished to respondent under a purchase order dated November 17, 1981. Payment was not sought until after the close of the 1981-82 fiscal year. Respondent, in its Answer, has *49acknowledged the validity and amount of the claim. In view of the foregoing, the Court makes an award to claimant in the amount of $100.00.
Award of $100.00.